Title: To Alexander Hamilton from Edmund Randolph, 23 June 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia, June 23d. 1794.
Sir,

The report, which appeared in the Newspapers the other day, from a Committee to the Senate, on the Bill for advancing money to the French minister, has given me considerable uneasiness. I have no doubt, that the result was well considered, and is accurate. But some of the intermediate circumstances were probably unknown to the Committee, and therefore not stated. What I chiefly allude to, is, that, the account between the United States and the French Republic being unliquidated, the advances made were of a complexion less strong, than the report has spread over the affair. I am persuaded, that in the hunger of Mr. Hammond for peccadillos, which may swell some future manifesto, this paper has been prepared for transmission to England. Having no object more truly at heart, than peace with Great Britain, I wish, that Mr. Jay should be ready to encounter the intelligence, which goes from this side of the water, at the moment of its arrival. I must therefore, request the favor of you, to furnish me, as soon as you can, with all the mitigations, which really appertain to the case.
I have the honor, Sir, to be,   with great respect and esteem   Yo. mo. ob. serv.

Edm: Randolph

